Citation Nr: 0432691	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-43 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a foot disability.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

(The issue of whether the decision of April 21, 1995, by the 
Board of Veterans' Appeals (Board) should be reversed or 
revised on the basis of clear and unmistakable error (CUE) is 
addressed in a separate decision under a different docket 
number.)


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from February 1979 to July 1982.  This matter originally came 
before the Board in September 1998 when the Board denied the 
appellant's applications to reopen previously denied claims 
of service connection for back disability and foot 
disability.  In September 1998, the Board also remanded the 
appellant's claim of entitlement to TDIU to the regional 
office (RO) for further evidentiary development.

The appellant appealed the Board's decision, and in February 
1999, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) vacated that part of the Board's 
September 1998 decision that denied the appellant's 
applications to reopen his claims of service connection for 
back and foot disabilities.  The Court remanded these issues 
to the Board for re-adjudication consistent with a December 
1998 motion by the Appellee.  The Court determined that it 
did not have jurisdiction over the TDIU claim.  Consequently, 
the direction contained in the Board's September 1998 remand 
with respect to the TDIU claim was left undisturbed.  

In December 1999, the Board remanded the two claims to reopen 
to the RO for additional development.  In July 2000, the RO 
issued a Supplemental Statement of the Case (SSOC) that 
showed the RO had reopened the appellant's two service 
connection claims and denied them on the merits, after a de 
novo review.  The RO also denied the appellant's TDIU claim.  
Another SSOC was issued in April 2004.  The RO has now 
returned the case to the Board for appellate review.

The Board notes that the appellant has raised the issues of 
entitlement to a clothing allowance, entitlement to service 
connection for facial burn scars and entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 relating to a 
penile implant condition claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment.  Those 
claims are referred to the RO for appropriate action.

Review of the Vocational Rehabilitation file reveals that, in 
March 2004, the Philadelphia RO stopped action on the 
appellant's claim for Vocational Rehabilitation and 
Employment benefits.  Because the appellant has neither 
initiated nor completed the procedural steps necessary for an 
appeal of this issue, the Board has not included it in its 
consideration of the issues on appeal.

The appellant has expressed disagreement with a September 
2003 rating decision that, in part, denied claims of 
entitlement to service connection for diabetes mellitus and 
chronic pain, muscle spasms and a chest contusion, as well as 
entitlement to helpless child benefits and entitlement to the 
reopening of his direct and secondary claims of service 
connection for a psychiatric disorder.  The claims file does 
not contain any Statement of the Case (SOC) issued in 
response to the appellant's May 2004 Notice of Disagreement 
(NOD).  The Board must therefore remand those issues for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).  Those issues have not been included on the title 
page of this decision because, absent a substantive appeal, 
the Board does not have jurisdiction.  Bernard v. Brown, 4 
Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 
(1997).


REMAND

In June 2004, the appellant's recently appointed 
representative submitted a request for a videoconference 
hearing at the Philadelphia RO before a Veterans Law Judge.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

Additionally, the Board notes that, where an appellant has 
submitted a timely NOD with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board must remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As previously 
noted, the appellant has expressed disagreement with a 
September 2003 rating decision that, in part, denied his 
claims of entitlement to service connection for diabetes 
mellitus and chronic pain, muscle spasms and a chest 
contusion, as well as entitlement to helpless child benefits 
and entitlement to the reopening of his direct and secondary 
claims of service connection for a psychiatric disorder.  The 
claims file does not contain any Statement of the Case (SOC) 
issued in response to the appellant's May 2004 Notice of 
Disagreement (NOD).  (Although the veteran filed a VA Form 9 
in July 2004, the Board does not have jurisdiction to act on 
an appeal without the issuance of a SOC and receipt by the RO 
of a substantive appeal filed in a timely manner after the 
SOC is furnished.  38 C.F.R. § 20.200.)  Therefore, these 
issues must be remanded to the RO for the issuance of a SOC.

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should issue an SOC that 
addresses the appellant's claims of 
entitlement to service connection for 
diabetes mellitus and chronic pain, 
muscle spasms and a chest contusion, as 
well as his claims of entitlement to 
helpless child benefits and entitlement 
to the reopening of direct and secondary 
claims of service connection for a 
psychiatric disorder.  For the Board to 
have jurisdiction of any one of those 
issues, an appeal must thereafter be 
perfected on a timely basis.  Such issues 
should not be returned for the Board's 
review unless the veteran files a timely 
appeal.

2.  No earlier than 60 days after the SOC 
is issued, the RO should schedule the 
appellant for a videoconference hearing 
with a member of the Board in accordance 
with applicable procedures set out in 
38 C.F.R. § 20.704 (2003).  The RO should 
notify the appellant and his attorney of 
the date, time and place of the hearing.  
All correspondence pertaining to this 
matter should be associated with the 
claims file.

After the hearing is conducted, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

